UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6992


JAMES ROBINSON,

                  Plaintiff - Appellant,

          v.

KAREN FRYAR, Solicitor; VANESSA COOPER, Solicitor; WARREN
GIESE, Solicitor; JOHN BREEDEN, JR., Judge; INVESTIGATOR G.
BURNS, CPD; DONNA STROM, Judge Family Court,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-03505-JFA)


Submitted:   September 24, 2013            Decided:   September 27, 2013


Before NIEMEYER and       THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Robinson   appeals      the    district    court’s     order

accepting      the     recommendation    of     the    magistrate     judge      and

dismissing without prejudice Robinson’s 42 U.S.C. § 1983 (2006)

complaint and a subsequent order denying Robinson’s motion to

amend and/or for reconsideration.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Robinson v. Fryar, No.

3:12-cv-03505-JFA (D.S.C. filed Apr. 9, 2013 & entered Apr. 10,

2013; June 4, 2013).        We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented       in   the

materials     before     this   court   and    argument   would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                         2